LEVENTHAL, Circuit Judge,
concurring:
I concur in .the opinion of the court, and in its remand to the Commission for reconsideration and clarification of the issue of meritoriousness. I add a word only to note that options are open to the Commission on remand.
It is possible that the Commission will determine, on remand, that petitioner offers a unique and valuable service to foreign language listeners, but that this value does not sufficiently counterbalance petitioner’s deficiencies, in failing to retain control of its programming, to warrant renewal of its license. Or the Commission may be of the view that this service, while valuable, can be provided by other potential licensees who would seek the license in a competitive hearing, and offer service without the identified deficiencies.
There are doubtless other options available to the Commission to achieve the continuation of foreign language services, if the Commission should determine that the public interest warrants their preservation.